UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A-1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2013 Commission File Number: 000-31184 SHOSHONE SILVER/GOLD MINING COMPANY (Exact name of registrant as specified in its charter) IDAHO (State or other jurisdiction of incorporation or organization) PO Box 2056 Walla Walla, WA 99362 (Address of principal executive offices, including zip code) (509) 526-3491 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE COMMON STOCK, par value $0.10 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO x Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES o NO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES o NO x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of September 30, 2013: $2,650,721. At March 25, 2014, 90,088,371 shares of the registrant’s common stock, par value $0.10, were outstanding. FORM 10-K For the Fiscal Year Ended September 30, 2013 TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 17 Item 1B. Unresolved Staff Comments. 17 Item 2. Properties. 17 Item 3. Legal Proceedings. 17 Item 4. Mine Safety Disclosures. 18 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 18 Item 6. Selected Financial Data. 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 8. Financial Statements and Supplementary Data. 23 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 44 Item 9A. Controls and Procedures. 44 Item 9B. Other Information. 45 PART III Item 10. Directors, Executive Officers and Corporate Governance. 45 Item 11. Executive Compensation. 46 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 47 Item 13. Certain Relationships and Related Transactions, and Director Independence. 47 Item 14. Principal Accountant Fees and Services. 47 PART IV Item 15. Exhibits and Financial Statement Schedules. 48 Signatures 50 Exhibit Index 51 - 2 - PART I ITEM 1. BUSINESS. As used in this registration statement, “Shoshone Mining,” “Shoshone,” “our Company,” “the Company,” “we,” and “our” refer to Shoshone Silver/Gold Mining Company. Overview We are and exploration stage company, and our activities have been limited to exploring and acquiring rights to explore, hold, acquire, lease and trade properties which we believe are prospective for silver, gold, platinum group and base metals along with uranium. We have identified, commenced, and in some cases completed prospecting efforts in several areas in Idaho, Montana, Washington, Utah, Arizona, and Mexico. There can be no assurance that any of our properties contain a commercially viable ore body or reserves. None of our properties are in production. Shoshone Silver/Gold Mining Company is an Idaho corporation founded as Sunrise Mining Company on August 4, 1969. We subsequently changed our name to Shoshone Silver Mining Company on January 22, 1970 and changed the name to Shoshone Silver/Gold Mining Company in 2011. Shoshone was formed to explore, develop and produce precious metals with a focus on Northern Idaho. Through the 1970’s and early 1980’s the Company focused its efforts on the Lakeview Mining District located about 25 miles northwest of Coeur d’ Alene, Idaho. The Lakeview Mill and associated impoundment facilities and building were constructed during this time to process silver-lead ores being bined at the nearby Company owned Weber Pit Mine. When reserves at this mine were exhausted the company ceased most of its activities in the Lakeview District other than some limited exploration. In the late 1990’s, we elected to expand our exploration activities throughout Idaho and also increasingly in other western states and Mexico. This resulted in the acquisition of mining claims in neighboring states such as Montana, Utah and Washington as well as Arizona. Additionally the Company acquired its interest in the Bilbao zinc-silver project in Mexico. In 2012 we elected to enter into a long term lease with an Australian based company which is exploring and developing the nearby Conjecture Mine in the Lakeview District. The Company may receive substantial revenues from toll milling charges when the Conjecture Mine is put into production. However, at the time of this report the Conjecture Mine is not actively being developed. Additionally, in the last year due to tight budgets and a need to again refocus our limited resources on fewer projects we elected to drop our unpatented mining claims located in Arizona and Montana. We have also identified new areas of and plans for exploration which are described more fully in the Item 7 section of this Annual Report under the caption “Plan of Operation”. We reported other income in the year ended September 30, 2012 (“fiscal 2012”) from the sale of an option to lease our millsite in the Lakeview District of Bonner County, Idaho. EXPLORATION PROPERTIES HELD at September 30, 2013 Claims Project Location Patented Unpatented Idaho Lakeview District Bonner County, Idaho Idaho Lakeview, Keep Cool, Weber 15 24 Millsite 1 - Drumheller 6 - Auxer - 2 Talache - 2 Subtotal 22 28 - 3 - Silver Valley Shoshone County, Idaho Shoshone 12 - Campbell Midvale 10 - Subtotal 22 - Other Northern Idaho Properties Silver Strand Kootenai County, Idaho - 15 Regal Boundary County, Idaho - 4 - 19 Central Idaho Idaho County, Idaho Rescue - 96 Kimberly - 24 Subtotal - Washington Chelan County, Washington Shaft Claims - 19 Utah Beaver County, Utah 7 23 Idaho Lakeview District Holdings Shoshone holds a group of patented and unpatented properties located in Bonner County near the Shoshone milling facility commonly referred to as the Idaho Lakeview District Properties. This group includes the Idaho Lakeview, Millsite, Drumheller, Auxer and Talache properties. Idaho Lakeview, Keep Cool, Weber and Drumheller The Idaho Lakeview, Weber, Keep Cool and Drumheller groups are located contiguously around an area of Bonner County near our Idaho Lakeview Mill. Location and Access: Near the town of Athol, Idaho on U.S. Highway 95 is the intersection with Bunco Road, which becomes U.S. Forest Service Road #332. Bunco Road traverses the Lakeview Mining District 118-22 miles from the highway. Many secondary roads lead from Bunco Road to the mines and prospects of the District. Commercial electricity is available on the properties and water is supplied via wells and through water rights to a nearby creek. A map of the Idaho Lakeview, Keep Cool and Weber properties is contained in Exhibit 99.1 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: The Idaho Lakeview and Keep Cool Groups comprise 9 patented and 14 unpatented lode mining claims. In January 2013, the Company leased the Lakeview properties and sold the Keep Cool Group to Magenta Mountain Mining Corp. pursuant to an executed Lease and Sale Agreement, the lease was treated as a sale. The Weber Group is comprised of 6 patented and 10 unpatented lode mining claims. The Idaho Lakeview Millsite consists of a mill and water treatment facility on 12.5 patented acres. In January 2013, the Company sold the Weber Group to Magenta Mountain Mining Corp. pursuant to an executed Lease and Sale Agreement. - 4 - Drumheller Group We own 6 patented claims consisting of 111 acres which are adjoining and lying south of the Idaho Lakeview claims on an extension of the Hewer vein. We issued 109,141 shares of our common stock to acquire these claims in February 1984. During 2006, we sold the Drumheller Group of claims to an unrelated party in exchange for cash of $30,000 and a promissory note for $120,000. During 2009, due to non-payment of the note receivable, we received a quitclaim deed releasing the property that was the collateral of the note receivable. We determined the fair value of the reclaimed property to be $131,553 which was included in our financial statements as mineral and mining properties. At September 30, 2013 the Company decided to impair the property down to $55,500, due to comparable sales in the area. Auxer Group The Auxer Mine is a formerly producing precious metal mine located in Bonner County, Idaho, located about 3.5 miles northeast of East Hope, Idaho and about 10 miles north of Clark Fork, Idaho. The property can be accessed by five miles of gravel roads leading north from East Hope along Strong Creek. The current electrical and water supplies to the land are unknown. Land Status: The area covered by the Auxer claims is under Bureau of Land Management (BLM) jurisdiction. The Auxer property consists of 2 contiguous unpatented mining claims covering 40 acres. Title to the property is maintained by annual payment of BLM maintenance fees of $280. We have not made improvements to the property. A map showing the Auxer Property may be found in Exhibit 99.3 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Geology: The Auxer Mines area is located on the north slope of the Auxer Basin, a glacial cirque, at elevations that range from 5,200 to 6,000 feet above sea-level. Vegetation consists of dense stands of conifers, with areas of talus cover on the northwesterly portions of the claim area. Soil depth on the property ranges from bedrock exposure to roughly ten inches deep. Argillaceous quartzites of the Pre-Cambrian Belt Series intruded by granodiorite underlie the claims. The Prichard formation is exposed in talus material along the northwesterly boundary of the claims. There are two main gold bearing quartz veins, the Boston and Chicago Veins. The Boston Vein can be traced for several thousand feet on the surface. It is a 14-15 foot wide shear zone at the surface, but widens to 25 feet at a depth of 200 feet. The quartz vein contains gold, associated with the pyrite. The Chicago Vein is located 500 feet south of the Boston Shaft and occurs within a shear zone parallel to the Boston Vein. The vein is of the same character as the Boston Vein, but has not been explored on the surface. A 40 inch wide channel sample was taken on the surface by John Plats in 1936, assaying 0.60 oz/t gold. The property is currently without known reserves. Exploration History: E.U. Philbrick staked the main Auxer claims in 1905. In 1925, Auxer Gold Mines was organized, and by 1933 most of the Auxer claims were deeded to Auxer Gold Mines. - 5 - In 1968, Auxer Gold Mines was purchased by Spokane National Mines, Inc. In 1972, the property was sold to Idora Silver Mines, Inc. and later relinquished its interest. Ashington Mining Company staked two claims in 1999. In September 2003, we acquired the property from Ashington Mining Company for $7,500. Impairment: We believe that, when compared to the market value of the property, the deferred costs of $7,500 have not suffered impairment. Accordingly, at September 30, 2013, we did not consider a write-down to the carrying cost necessary. Talache Group The Talache silver-gold property is located in Bonner County, approximately 1 mile northwest of Talache Landing and 12 miles southeast of Sandpoint, via U.S. Highway 95 and Mirror Lake Road. The current status of electric and water supply to the property is unknown. A map showing the Talache Group may be found in Exhibit 99.4 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: The property consists of 2 unpatented mining claims covering 40 acres of Bureau of Land Management (BLM) land. Title to the property is maintained by annual payment of BLM maintenance fees of $280. We have not improved the property. Geology: Steep slopes that are heavily timbered characterize the topography of the area. Altitudes vary from 2,060 feet on the shore of Pend Oreille Lake to more than 4,100 feet in the northwestern portion of the property. The property is dominated by coniferous forest, with large areas of open meadow grassland in areas where soil cover is too thin to support conifer trees. The rocks exposed in the vicinity of the property consist of argillites, silites, and quartizes of the Precambrian Belt Super-group. In the vicinity of the Talache Group property, the rocks display an overall tendency to become less calcareous and more clastic with depth. The property is situated on the west limb of a syncline whose axis strikes nearly due north. Two prominent fracture directions are observed within the property boundaries. These include a set that strikes nearly north-south and dips from 80 degrees west to 45 degrees east and a set which strikes approximately east-west and dips from 45 degrees south to 45 degrees north. Most of the prominent mineralization in the area follows north-striking fractures. Mineralization of economic significance occurs as veins contained in numerous faults and shear zones within the area. The veins occur as lenses and pipes that shoot within the faults and vary considerably in size, grade, and continuity. They improve in width and grade where they are cut and offset by east-west striking cross faults. Exploration History: The first claims were staked in the area in the early 1890’s. In 1922, the Talache Mine was developed and production was initiated and continued until late 1926. Although no accurate record exists of total production, it has been estimated that the Talache Mine produced approximately two million ounces of silver and some gold, lead, and copper. Zinc, although present, was not recovered. The operation may have ceased due to the decreasing silver price and the fact that the mineralized zone was found to extend off of the Talache property along strike. In 1964, the Silver Butte Mining Co. was formed to explore the Talache area, and approximately 2,300 feet of drifting and cross-cutting and 2,400 feet of diamond drilling were carried out approximately 1 mile to the north of the current Talache Group Claims. - 6 - In 1969, Silver Butte and Imperial Silver leased the property to Cominco American, Inc. Cominco held the properties through 1971 and completed approximately 5,000 feet of diamond drilling. Subsequently, all claims were dropped. In 1999, two claims covering 40 acres were staked for Ashington Mining Corporation. In 2003, we acquired the property from Ashington for $22,500. The property is currently without known reserves. Impairment: We believe that, when compared to the market value of the property, the deferred costs of $22,500 have not suffered impairment. Accordingly, at September 30, 2013, we did not consider a write-down to the carrying cost necessary. Silver Valley Holdings Shoshone Group We have a group of patented lode claims commonly referred to as the Shoshone Group located contiguously around an area within the St. Joe Mining District in Shoshone County, Idaho. A map showing the Shoshone Group may be found in Exhibit 99.2 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: The Shoshone Group consists of 12 patented lode claims totaling 96 acres in the St. Joe Mining District. Title to the property is maintained by payment of annually assessed property taxes to Shoshone County, Idaho. During 2011, we paid $61 in property taxes on this property. We have not made improvements to the property. Geology: The rocks in the claim group belong to the Precambrian lower Wallace formation, consisting of light-grey dolomitic quartzite inter-bedded with greenish-grey argillites. Ripple marks and mud cracks are visible on bedding surfaces. The rocks are intruded by Tertiary aged diabase dikes. The claim group is located within a fault block bounded by the Osburn Fault to the north and the Placer Creek Fault to the south, and covers three vein structures known as the Champion, Helena and Link Veins. The Champion Vein extends from the Springfield Mine to the Bullion Mine six miles to the east, passing through both the Shoshone and Bullion properties. Exploration History: The Shoshone Group is located in the St. Joe Mining District of eastern Shoshone County, along the Montana border. This property covers several prospect pits and other historic mine workings. The Shoshone Group was the subject of considerable interest and speculation in the early 1980’s as Anaconda Minerals drilled the property. Surface outcrop, including a vein structure 7,000 feet long and up to 80 feet wide, along with “enormous geological anomalies” shown in soil and vegetation sampling by the USGS, led geologists to believe that substantial silver mineralization might be found at depth. - 7 - Anaconda drilled four exploratory holes near the property boundary shared with Stevens Peak Mining, in an effort to locate a site for deeper drilling. One of the holes was sufficiently encouraging to justify its continuation and was planned to extend to depths reaching 6,000 feet, targeting the Champion Vein, deep in the Revett formation. However, the planned hole was collared at just over 3,000 feet and although core samples confirmed earlier projections about geology and structure at depth, the program was never completed. Bear Creek Mining Company leased the Shoshone Group in 1981. Since then, we have conducted limited surface geological and geo-chemical surveying of the Shoshone Group claims. The property is currently without known reserves. Impairment: The deferred costs of this property totaled $17,500, which was written-off in prior years as an exploration expense. Campbell Midvale Property During fiscal 2012, the Company agreed to issue 666,667 shares of its common stock to acquire three patented mining claims (“the Scheller claims”) in Shoshone County, Idaho. After receiving the Scheller claims, the Company traded them in the fourth quarter of fiscal 2012 together with its Bullion Group claims in exchange for ten patented surface only claims, now known as the Campbell Midvale Claims, located in the Coeur d’Alene Mining District of Shoshone County. Shoshone’s board of directors concluded that the Midvale Property offered good value to Shoshone due to its being contiguous to the Star-Morning mine, which is currently being rehabilitated by Hecla Mining Company (“Hecla”). The Star-Morning mine was the second largest tonnage producing mine in the Coeur d’Alene Mining District, reporting historical production of 71.6 million ounces of silver, 1.7 million tons of lead, and 1.6 million tons of zinc (25.9 million tons with recovered grades of 2.7 ounces per ton silver, 6.6% lead, 6.3% zinc.) Hecla has reported that the Star mining complex, which ceased production in the 1980’s, has a number of remnant resource blocks that may be expanded thereby creating a revived mining center. The Campbell Midvale Property is without known reserves and its exploration history is not fully known. Northern Idaho Holdings We have two holdings in northern Idaho: the Silver Strand Mine and the Regal Mine. Silver Strand Property During the first quarter of fiscal 2012, the Company purchased the Silver Strand Mine from an unrelated party for $121,000 in cash and agreed to pay a 20% net profits royalty interest on production from the property. The royalty interest was valued at $880,000. The Silver Strand mine is an underground mine located in northern Kootenai County, about 20 kilometers east-northeast of Coeur d’Alene. It is situated on Lone Cabin Creek, a tributary of Burnt Cabin Creek and of the Little North Fork Coeur d’Alene River. Primary access is from Coeur d’Alene via paved and dirt roads from Fernan Lake to Lone Cabin Creek. The property consists of 15 unpatented lode on public lands administered by the U.S. Forest Service. The cost of the property is included in our consolidated financial statements as mineral and mining properties. - 8 - Exploration History: The Silver Strand deposit was discovered during nearby logging activity during the 1960’s and mined during the 1970’s and 1980’s for siliceous smelter flux. Production was 13,752 tons grading 0.093 ounces per ton gold (3.19 gpt), 9.6 ounces per ton silver (329 gpt) and 87.1% silica. The mining operation was shut down when the ASARCO Tacoma smelter closed in the early 1980’s. Previous owner/operators include Silver Strand Mining Company, Silver Trend Mining Company, Trend Mining Company, and New Jersey Mining Company. Geology: The upper part of the Revett Formation outcrops at the mine. The upper Revett member contains alternating sequences of quartzite and siltite-argillite. Beds dip shallowly to moderately to the north. Alfred L. Anderson of the Idaho Bureau of Mines and Geology mapped the geology and discussed the mineral resources of Kootenai in 1940 (Pamphlet 53). There are no large intrusive rock bodies near the Silver Strand mine except for a diabase dike which has intruded the Silver Strand mineralized zone. The Burnt Cabin fault is the major geologic structure near the Silver Strand mine. The Silver Strand orebody consists of a nearly-vertical, silicified (quartz) replacement zone which cuts the flat to moderately dipping Revett beds. The zone is not a fissure-filling vein. The boundaries and shape of the silicified zone were determined to some extent by a 1997 diamond drilling program completed by a previous operator. The sulfide ore mined to date appears to be enclosed within the quartz zone. The ore is black and very fine-grained. Sulfide minerals are not easy to identify because of the fine grained texture. Minerals observed by microscopic study during metallurgical tests include: pyrite; tetrahedrite; tennantite; sphalerite; arsenopyrite and stibnite. The property is without known reserves and its exploration history is not fully known. Regal Mine The Regal Mine is a formerly producing base and precious metal mine located in the Moyie-Yaak Mining District, Boundary County, Idaho. The Regal Mine property is located 10 miles north of Bonners Ferry, Idaho. A map showing the Regal Mine may be found in Exhibit 99.5 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: The Regal property consists of 4 contiguous unpatented mining claims that cover 80 acres of BLM property in the Moyie-Yaak Mining District, Boundary County, Idaho. Title to the property is maintained by annual payment of BLM maintenance fees of $560. We have made no improvements to the property, and the state of historic underground workings is unknown. Geology: The Regal Mine is located on the west slope of Wall Mountain (elevation 5,160 feet). The topography is mountainous with steep sided valleys. Elevations within the property range from 3,500 to 4,400 feet above sea-level. The property is largely covered by coniferous forest, with large areas of meadow grassland. Soil depth on the property ranges from bedrock exposure to roughly ten inches deep. The Regal property is underlain by the Pre-Cambrian Belt Group, which is intruded by a series of dioritic sills. Both the sills and the Belt rocks have been folded and faulted and subsequently intruded by granites of the Nelson Batholith of British Columbia. The Regal gold-silver-lead-zinc veins are exposed in granite rocks of the Nelson Batholith, which is locally fractured by regional structures. - 9 - There are two parallel N 60-70 degrees E striking veins on the Regal property, the North Vein and the South Vein. Both veins dip between 50-60 degrees southeasterly. Vein minerals are galena, sphalerite, pyrite, arsenopyrite, siderite and quartz. The gold mineralization appears to be associated with pyrite and arsenopyrite. The mineralization resembles lead-zinc-siderite veins of the Coeur d’Alene Mining District; the main difference is that the Regal Mine veins also contain considerable arsenopyrite with important gold values introduced during the later stages of mineralization. The Regal Mine is developed on 3 main levels connected by a vertical shaft. The upper most levels (No. 1 and No. 2) are accessible from the surface. Total development exceeds 3,800 feet. There is no indication of mining below the lowermost (No. 3) level. However, old mine maps indicate that both the north and south mineral zones continue to depth. The property is currently without known reserves. Exploration History: The Regal Mine was known as the Commercial Mine until 1935 when it was leased to Silver Crescent Mining Company. Silver Crescent performed exploration and development work on the property through 1945, including construction of a 100 ton per day flotation mill that was subsequently sold in 1948. In 1968, an unknown amount of ore was sent to the Bunker Hill Smelter. The assay results indicated 0.47 oz/t gold, 15.51 oz/t silver, 32.5% lead, 29.8% zinc, and 0.42% copper. In 1971, Silver Dollar Mining Company submitted a 39.8 - ton (wet weight) shipment to the East Helena Smelter, Montana. The concentrate sample assayed 0.41 oz/t gold, 4.8 oz/t silver, 6.6% lead, and 6.7% zinc. The property has been largely inactive since that time except for a widening of the Number 2 adit level and re-timbering of the portal in the early 1990’s. We acquired the claims in 2003 for $15,000. Impairment: We believe that when compared to the market value of the property, the deferred costs of $15,000 have not suffered impairment. Accordingly, at September 30, 2013, we did not consider a write-down to the carrying cost necessary. Central Idaho Holdings Warren District Rescue Gold Mine Location and Access: On the north side of Payette Lake is a paved road which extends into the Payette National Forest for a distance of 28 miles and culminates with a U.S. Forest Service sign with directions to Burgdorf and also to Warren, another 17 miles away by gravel road. A map of the Rescue Gold Mine located in Idaho County, Idaho is contained in Exhibit 99.14 which was filed as an exhibit to our Annual Report on Form 10-K filed with the Commission on January 10, 2010, File No.000-31184. Land Status: We hold 96 unpatented mining claims and 2 unpatented mill-site claims covering 1,720 acres in central Idaho in Idaho County. Title to the property is maintained by annual payment of BLM maintenance fees of $11,760. There is a 120 ton per day mill complete with a Knelson Gold Concentrator on the mill-site claims. There is a 43-101 Report which was completed in 2008. - 10 - Impairment: We believe that the property has sustained some diminution in value. Accordingly, the original cost of $757,531 was reduced by an impairment charge of $300,000. At September 30, 2012, we did not consider a further reduction to the recorded cost of $457,531 necessary. In 2013 we commissioned a geological and engineering report from an outside mine contractor to analyze the amount of investment it would take to reopen the Rescue Mine and recover the small known high grade ore shoot located at depth in the mine. We also developed an exploration plan to potentially expend the ore resource by drilling the ore shoots at lower levels by drill stations that would be installed at the main level of the Rescue Mine. This would have required the rehabilitation of the main level of the mine as well. In all, the cost of this exploration and development work exceeded the value of the known resources if they were extracted. The cost proved inhibitive to move forward and accordingly the property was fully impaired at September 30, 2013. Marshall Mountain District Kimberly Gold Mine The Kimberly Gold Mine is accessed by following the directions to reach the Rescue Gold Mine and traveling to Burgdorf instead of Warren. Approximately five miles past Burgdorf is a U.S. F.S. sign with directions to the Kimberly Gold Mine. A map of the Kimberly Gold Mine is contained in Exhibit 99.14 which was filed as an exhibit to our Annual Report on Form 10-KSB filed with the Commission on January 10, 2010, File No.000-31184. Land Status: We hold 24 unpatented mining claims covering 480 acres in central Idaho. The mine consists of 10 separate tunnels which explore 8,798 feet of previously producing workings. Title to the property is maintained by annual payment of BLM maintenance fees of $3,360. There is a 43-101 Report which was completed in 2008. Geology: The gold bearing quartz veins in the mine area are hosted in a large monzonite intrusive known as the Idaho Batholith. The quartz monzonite is typically medium grained and light grey with quartz, feldspar and biotite as the predonimnate minerals. Exploration History: Gold mineralization was discovered on the Kimberly property in 1900 by George Conners and W.A. Scott. In 1940 a 50 ton per day mill was constructed. The mines produced until 1941 when the War Production Board Limitation Order L-208 closed the mine. Between 1955 and 1958 the mill was expanded to 100 tons per day. By 1964 there were 8,798 feet of underground workings on the property. Limited surface and underground diamond drilling has been conducted in recent years. Impairment: We believe that the property has sustained some diminution in value. Accordingly, the original cost of $927,595 was reduced by an impairment charge of $400,000. At September 30, 2012, we did not consider a further reduction to the carrying cost of $527,595 necessary. At September 30, 2013 this property was fully impaired. Montana Holdings We had two property groups in Montana: the Stillwater Extension Claims and the Princeton Gulch Group. - 11 - Stillwater Extension Claims The Stillwater Extension property consists of 10 unpatented lode claims covering 200 acres of the Stillwater Complex of south central Montana. The Stillwater Complex is a mafic-ultramafic layered intrusive that includes the 28-mile long J-M Reef, which hosts Platinum Group Metals (PGM). A map showing the Stillwater Extension Claims may be found in Exhibit 99.6 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: In 2003, we purchased the Stillwater Claims for $15,000. The claims are maintained by annual payment of BLM maintenance fees of $1,400. We have made no improvements to the property. Power and water status are unknown. These claims were dropped in 2013 due to lack of funding. Princeton Gulch Group We controlled unpatented claims that cover and surround the Princeton Gulch placer in Granite County in south central Montana. The Princeton Gulch claims are located in 7 miles northeast of the town of Maxville, Montana. A map showing the Princeton Gulch Group may be found in Exhibit 99.10 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. This claim group consists of 4 unpatented placer claims covering 80 acres and 2 unpatented load claims covering 40 acres, for a total of 120 acres. The claims are maintained by annual payment of BLM maintenance fees of $840. These claims were dropped in 2013 due to lack of funding. Arizona Gold Holdings We held two claim groups in the Oatman Mining District: the Western Gold and Gold Road Claims along with the Cerro Colorado Group in Pima County, AZ. Western Gold Claims The Western Gold property consisted of 13 unpatented lode claims covering 240 acres within the Oatman Mining District of Mohave County, Arizona. A map showing the Western Gold Claims may be found in Exhibit 99.8 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: The Oatman District lies on the western flank of the Black Mountains, a fault-bounded tertiary volcanic series. In 2003, we acquired the Western Gold Claims for $15,000. The claims are maintained by annual payment of BLM maintenance fees of $1,820. We have made no improvements to the property. Power and water sources are unknown. These claims were dropped in 2013 due to lack of funding. Gold Road Claims The Arizona property consists of 16 unpatented lode claims located in Mohave County, Arizona covering 320 acres of the Oatman mining district of northwest Arizona - 12 - A map showing the Western Gold Claims may be found in Exhibit 99.8 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: In 2003, we acquired the Arizona Claims for $1,500. The claims are maintained by annual payment of BLM maintenance fees of $2,240. We have not improved the property. Power and water sources are unknown. These claims were dropped in 2013 due to lack of funding. Cerro Colorado Group We control 3 unpatented claims covering 60 acres in the Cerro Colorado Mining District, 35 miles southwest of Tucson, Arizona. A map of the property may be found in Exhibit 99.11 which was filed as an exhibit to our Annual Report on Form 10-KSB/A filed with the Commission on December 3, 2007, File No.000-31184. Land Status: The claim group is located in the Cerro Colorado mining district in the Cerro Colorado Mountains of Southwest Arizona. The claims are maintained by annual payment of BLM maintenance fees of $420. We have not improved the property. Power and water sources are unknown. These claims were dropped in 2013 due to lack of funding. Washington Holdings We control 19 unpatented mining claims covering 380 acres in the heart of the Wenatchee Gold Belt located in central Washington. Shaft Claims A map showing the Shaft Claims is contained in Exhibit 99.15 which was filed as an exhibit to our Annual Report on Form 10-KSB filed with the Commission on January 10, 2010, File No.000-31184. Land Status: Title to the property is maintained by annual payment of BLM maintenance fees of $2,660. The claims are located within the heart of the Wenatchee Gold Belt. We have not improved the property. Power and water sources are unknown. The property is currently without known reserves. Beaver County, Utah Imperial Mine The Imperial Mine property consists of a 50% interest in 7 patented mining claims, the Imperial Mine, and a 100 % interest in 55 unpatented mining claims adjacent to the Imperial Mine. The claims were acquired in November 2012 for the issuance of 6,200,000 shares of common stock valued at $565,280. As of September 30, 2013, 32 unpatented claims were dropped due to lack of funding. - 13 - OUR EXPLORATION PROCESS Our exploration program is designed to acquire, explore and evaluate exploration properties in an economically efficient manner. We have not at this time identified or delineated any metals reserves on any of our properties. Our current focus is primarily on the acquisition of additional exploration properties. Subject to our ability to raise the necessary funds, we intend to implement an exploration program that may cover some or all of our other properties at various times as we deem prudent. We expect our exploration work on a given property to proceed generally in three phases. The first phase is intended to determine whether a prospect warrants further exploration and involves: · researching the available geologic literature; · interviewing geologists, mining engineers and others familiar with the prospect sites; · conducting geologic mapping, geophysical testing and geochemical testing; · examining any existing workings, such as trenches, prospect pits, shafts or tunnels; · digging 150 foot long and 10-to-20 foot wide trenches that allow for an examination of surface vein structure as well as for efficient reclamation, re-contouring and re-seeding of disturbed areas; and · analyzing samples for minerals that are known to have occurred in the test area. Subject to obtaining the necessary permits in a timely manner, the first phase can typically be completed on an individual property in several months at a cost of less than $200,000. We have completed research on and examination of some of our properties, and have commenced geophysical work and sampling on some of our properties. The second phase is intended to identify any mineral deposits of potential economic importance and would involve: · examining underground characteristics of mineralization that were previously identified; · conducting more detailed geologic mapping; · conducting more advanced geochemical and geophysical surveys; · conducting more extensive trenching; and · conducting exploratory drilling. Subject to obtaining the necessary permits in a timely manner, the second phase can typically be completed on an individual property in six to nine months at a cost of less than $1 million. None of our properties has reached the second phase. The third phase is intended to precisely define depth, width, length, tonnage and value per ton of any deposit that has been identified and would involve: · drilling to develop the mining site; · conducting metallurgical testing; and · obtaining other pertinent technical information required to define an ore reserve and complete a feasibility study. Depending upon the nature of the particular deposit, the third phase on any one property could take one to five years or more and cost up to $20,000,000 or more. None of our properties has reached the third phase. We intend to explore and develop our properties ourselves, although our plans could change depending on the terms and availability of financing and the terms or merits of any joint venture proposals. Additional information on our exploration plans is described in the Item 7 section captioned “Plan of Operation”. - 14 - ENVIRONMENTAL COMPLIANCE Our primary cost of complying with applicable environmental laws during exploration is likely to arise in connection with the reclamation of drill holes and access roads. Drill holes typically can be reclaimed for nominal costs, although the BLM has promulgated new surface management regulations which may significantly increase those costs on BLM lands. Access road reclamation may cost up to $50,000 to $100,000 if road building has been done, and those costs, too, are likely to increase as the result of the new BLM regulations. As we are currently in the exploration stage on all of our properties, reclamation costs have not yet been incurred, and cannot be reasonably estimated for each property. EMPLOYEES At September 30, 2013, we had no full-time employees. None of our current officers received salary or other compensation from the Company during 2012. Our directors received $50,000 in compensation during fiscal 2013 that was for the preceding year services. In addition, beginning in January 2013, the two officers began accruing $5,000 per month in Officer fees owed. GLOSSARY OF TERMS AMPHIBOLITE: granular metamorphic rocks. ANOMALY: a deviation from uniformity or regularity in geophysical or geochemical quantities. ANTICLINE: layered rock formations structurally folded into a convex structure with a core that hosts the oldest rocks. ARCHEAN: geologic age older than 2,500,000 years. BATHOLITH: a large emplacement of igneous intrusive or plutonic rock that forms from cooled magma within the Earth’s crust. BLEBS: a vesicle, blister or bubble. BRECCIA: rock in which angular fragments are surrounded by a mass of fine-grained minerals. CHALCOPYRITE: the main copper ore, which is widely occurring and found mainly in veins. CIRCULATION DRILL: a rotary drill or rotary percussion drill in which the drilling fluid and cuttings return to the surface through the drill pipe, minimizing contamination. CRETACEOUS AGE: the geologic age period dating from approximately 68 million years to 142 million years. CROSS CUTS: a horizontal opening driven from a shaft and (or near) right angles to the strike of a vein or other ore body. DIAMOND DRILL: a type of rotary drill in which the cutting is done by abrasion rather than by percussion. The hollow bit of the drill cuts a core of rock, which is recovered in long cylindrical sections. DISSEMINATED: fine particles of mineral dispensed through the enclosing rock. DEVELOPMENT: work carried out for the purpose of opening up a mineral deposit and making the actual extraction possible. DIKES: a tabular igneous intrusion that cuts across the structures of surrounding rock. - 15 - DIP: the angle at which a vein, structure or rock bed is inclined from the horizontal as measured at right angles to the strike. DRIFTS: a horizontal passage underground that follows along the length of a vein or mineralized rock formation. EXPLORATION: work involved in searching for ore by geological mapping, geochemistry, geophysics, drilling and other methods. GABBRO: Dark colored basic intrusive rocks. Intrusive equivalent of volcanic basalt. GEOCHEMISTRY: study of variation of chemical elements in rocks or soils. GEOPHYSICS: study of the earth by quantitative physical methods. GNEISS: a layered or banded crystalline metamorphic rock the grains of which are aligned or elongated into a roughly parallel arrangement. HYDROTHERMAL: pertaining to hot water, especially with respect to its action in dissolving, re-depositing, and otherwise producing mineral changes within the earth’s crust. INTRUSION/INTRUSIVE: a volume of igneous rock that was injected, while still molten, into the earth’s crust or other rocks. LITHOLOGY: The character of a rock described in terms of its structure, color, mineral composition, grain size and arrangement of its component parts. MAFIC: Pertaining to or composed dominantly of the ferromagnesian rock-forming silicates; used to describe some igneous rocks and their constituent minerals. METAMORPHISM: The mineralogical and structural changes in solid rock that have been caused by heat and pressure at depth over time. MINERALIZATION: the concentration of metals and their compounds in rocks, and the processes involved therein. NORITE: a course grained igneous rock formed at great depth. ORE: material that can be economically mined and processed. ORE BODY: a continuous, well-defined mass of material of sufficient ore content to make extraction economically feasible. OUTCROP: the part of a rock formation that appears at the earth’s surface, often protruding above the surrounding ground. PYRITE: the most widespread sulfide mineral. PYROXENITE: any group of minerals. QUARTZITE: a sedimentary rock consisting mostly of silica sand grains that have been welded together by heat and compaction. RECLAMATION: the restoration of a site after exploration activity or mining is completed. - 16 - SCHIST: a foliated metamorphic rock the grains of which have a roughly parallel arrangement. SEDIMENTARY ROCKS/SEDIMENTS: rocks resulting from the consolidation of loose sediments of older rock transported from its source and deposited. SHEAR OR SHEARING: The deformation of rocks by lateral movement along numerous parallel planes, generally resulting from pressure and producing such metamorphic structures as cleavage and schistosity. SILLS: a near horizontal flat-bedded stratum of intrusive rock. SKARN: the formation resulting from the reaction of two adjacent rock types exchanging elements and fluids during regional and/or contact metamorphosis. SULFIDE: a metallic mineral containing reduced sulfur. STRIKE: the course or bearing of a vein or a layer of rock. ULTRAMAFIC: said of an igneous rock composed chiefly of mafic materials. UNPATENTED MINING CLAIM: a parcel of property located on federal lands pursuant to the U.S. General Mining Law of 1872 and the requirements of the state in which the unpatented claim is located, the paramount title of which remains with the federal government. The holder of a valid, unpatented lode mining claim is granted certain rights including the right to explore and mine such claim. VEIN: an epigenetic mineral filling the fault or other fracture, in tabular or sheet like form, often with associated replacement of the host rock, or a mineral deposit of this form or origin. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by the Exchange Act and are not required to provide the information required under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by the Exchange Act and are not required to provide the information required under this item. ITEM 2. PROPERTIES. Our interests in the exploration properties we hold are described in Item 1. New areas of exploration interest are more fully described in Note 5. Our executive offices can be reached at PO Box 2056, Walla Walla, WA , 99362 and our telephone number is (509) 526-3491. ITEM 3. LEGAL PROCEEDINGS. We are, from time to time, involved in various legal proceedings incidental to the conduct of business. In the opinion of management, our gross liability, if any, and without any consideration given to the availability of insurance or other indemnification, under any pending litigation or administrative proceedings would not materially affect our consolidated financial position, results of operations or cash flows. We resolved our only pending legal matter on September 30, 2012 when we entered into a release and settlement agreement with a former employee (“Beggs”). Under the terms of the agreement, we agreed to pay Beggs a total of $220,000 payable as follows: $95,000 within seven days of closing, and $125,000 in the form of a promissory note - 17 - to be paid in equal monthly installments of $11,206.10 with the first payment due in October 2012 together with interest at the rate of 12% per annum for 12 months. The promissory note is secured by a lien on certain assets owned by us. In consideration of the foregoing, Beggs dismissed the lawsuit he filed against Shoshone in the District Court of Kootenai County, State of Idaho, wherein Beggs alleged that we breached a 2011 employment contract with him. The release and settlement with Beggs is contained as an exhibit in a Form 8-K filing dated October 11, 2012. At September 30, 2013, the Beggs settlement obligation is reflected in the current liability section of the Company’s balance sheet. This matter is also disclosed in Note 12 to the Company’s consolidated financial statements. SGS Acquisition Company Limited (SGS), a private foreign investment fund, participated in the Company’s 2011 Private Placement in August 2011. In September of 2012, the CEO received a letter from SGS regarding a possible right of rescission of their 2011 investment. The CEO responded to the letter stating the Board’s belief that the Company had defenses to any claims made by SGS. During the April 2013 board meeting, the Board decided to extend SGS’s rights to exercise their previously issued warrants by three years and to lower the exercise price from $0.25 to $0.10. In early September 2013, SGS contacted the Company again in regards to their belief of a right of rescission on their original investment and their intention to pursue this matter. At that time, the CEO and President of the Company decided that while there may be appropriate defenses to the claim, the Company could not afford to mount a lengthy legal defense. Instead, he negotiated as full settlement for any rights of rescission held by SGS, the transfer of 6,000,000 shares of the Black Mountain Resources (BMZ) common stock held as an investment by the Company. At the time of transfer on September 27, 2013, the fair value of the BMZ stock was $786,853. Black Mountain Resources is traded on both the Australian Securities Exchange (“ASX”) and the London Alternative Investment Market (“AIM”), the Company uses the ASX for valuation purposes. The 6,000,000 warrants that were issued with the original investment were extended three years and the exercise price was lowered to $0.10. This matter is also discussed in Note 13 to the Company’s consolidated financial statements. ITEM 4. MINE SAFETY DISCLOSURES. None. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our shares are traded on the OTCQB under the trading symbol SHSH.OB. Summary trading by quarter for fiscal years ended 2013 and 2012 are as follows: Fiscal Quarter High (a) Low (a) Fourth Quarter (07-01-2013 to 09-30-2013) $ $ Third Quarter (04-01-2013 to 06-30-2013) $ $ Second Quarter (01-01-2013 to 03-31-2013) $ $ First Quarter (10-01-2012 to 12-31-2012) $ $ Fourth Quarter (07-01-2012 to 09-30-2012) $ $ Third Quarter (04-01-2012 to 06-30-2012) $ $ Second Quarter (01-01-2012 to 03-31-2012) $ $ First Quarter (10-01-2011 to 12-31-2011) $ $ (a) These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. - 18 - As of September 30, 2013, we had approximately 1,635 holders of record of our common stock. The Company has not paid any dividends since our inception and does not anticipate paying any dividends on its common stock in the foreseeable future. There are no restrictions which preclude the payment of dividends. Equity Compensation Plans The Company has no equity compensation plan or plans. Selected Unregistered Sales of Equity Securities During the year ended September 30, 2012, the Company issued 1,305,000 shares of common stock at $0.12 per share for cash proceeds of $158,925. During the three-month period ended September 30, 2011, we sold 7,556,667 shares of common stock at a price per share of $0.15 to 12 accredited investors for gross proceeds of $1,133,500. For every share purchased, each investor received one warrant to purchase one share of common stock. The warrants are exercisable at $0.25 per share and expire on August 1, 2013. This sale was made under the exemption from registration provided by Regulation D, Rule 506. 6,000,000 of the warrants associated with the aforementioned sale were extended three years and the exercise price was lowered to $0.10 pursuant to a settlement agreement. See Notes 10 and 13 to the Financial Statements. Purchases of Equity Securities by the Issuer During the year ended September 30, 2013, we repurchased 200,000 shares of our common stock for $19,924, or an average price of $0.10 per share. This repurchase was not part of a publicly announced plan or program and the shares were repurchased on the open market. During the year ended September 30, 2012, we did not purchase any shares of our common stock. During the year ended September 30, 2011, we repurchased 70,000 shares of our common stock for $9,396, or an average price of $0.13 per share. This repurchase was not part of a publicly announced plan or program and the shares were repurchased on the open market. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. This report contains forward-looking statements From time to time, Shoshone and its senior managers have made and will make forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements are contained in this report and may be contained in other documents that Shoshone files with the Securities and Exchange Commission. Such statements may also be made by Shoshone and its senior managers in oral or written presentations to analysts, investors, the media and others. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. Also, forward-looking statements can generally be identified by words such as “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “seek,” “expect,” “intend,” “plan” and similar expressions. - 19 - Forward-looking statements provide our expectations or predictions of future conditions, events or results. They are not guarantees of future performance. By their nature, forward-looking statements are subject to risks and uncertainties. As such, our actual future results, performance or achievements may differ materially from the results expressed in, or implied by, our forward-looking statements. Our forward-looking statements speak only as of the date they are made. We do not undertake to update forward-looking statements to reflect the impact of circumstances or events that arise after the date the forward-looking statements were made. Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Consolidated Financial Statements and Notes presented elsewhere in this report. Plan of Operation Lakeview Property In the fourth quarter of fiscal 2012, the Company received $550,000 in nonrefundable cash payments upon granting an option to lease agreement to Black Mountain Resources Limited (“BMZ”), an Australian company listed on the Australian Securities Exchange. Under the agreement, BMZ received an option to lease for a 15-year period Shoshone’s Lakeview District Mill (“the Mill”) and also received the right to conduct due diligence for a period of 90 days. In order to exercise its option, BMZ agreed to issue 11,000,000 shares of its common stock to Shoshone. Upon the exercise of its option, BMZ was given the right to receive Shoshone’s mineral claims comprising the Weber Mine Property in the Lakeview District and transfers to BMZ two obligations: responsibility for all maintenance on and capital improvements to the Mill, and the contractual obligation to pay a net $10 per ton toll milling charge to Shoshone for each ton of ore processed. For every year after the first ten years of the lease, BMZ agreed to make minimum toll payments to Shoshone of $250,000 per year. BMZ exercised its option during the fiscal year ending September 30, 2013. Imperial Mine Transaction On November 6, 2012, Shoshone issued 6.2 million shares of its common stock (valued at $558,000) and acquired all of the outstanding shares of Bohica Mining Corp. (“Bohica”), a Colorado corporation with assets in the historic San Francisco Mining District in Beaver County, Utah. The properties owned by Bohica consist of a 50% interest in the past producing Imperial Mine (7 patented claims) and a 100% interest in the 55 unpatented mining claims adjacent to the Imperial Mine. The acquisition gives Shoshone access exposure to significant potential mineralization in one of America’s most prolific mineral belts. The Imperial Mine is a nearby neighbor to the famous Horn Silver Mine, which produced over 17 million ounces of high grade silver lead ore in the early part of the 20th century. The Company has concluded that all of the indicators (geological, geochemical, and geophysical) are in place on the acquired property to warrant an extensive, focused exploration for a major discovery. Shoshone is currently evaluating the best approach to proceeding with the property’s exploration. Going Concern As shown in the accompanying financial statements, we typically have limited cash and limited revenues and have incurred an accumulated deficit of $7,605,029 from inception through September 30, 2013. These factors raise substantial doubt about our ability to continue as a going concern. Management intends to seek additional capital from new equity securities offerings that will provide funds needed to increase liquidity and fully implement its business plan. - 20 - Historically, we have generally funded our operations with proceeds from the sale of marketable securities, royalty and option agreement payments, and from the sale of our common stock. Should we be unable to raise capital through any of these avenues, our business, financial position, results of operations and cash flow will likely be materially adversely impacted. As such, substantial doubt as to our ability to continue as a going concern remains as of the date of these financial statements. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event we cannot continue in existence. An estimated minimum of $900,000 is believed necessary to continue operations and increase development through the next twelve months. Currently, we anticipate raising approximately half of the $900,000 needed through the issuance of common stock to private investors. The timing and amount of capital requirements will depend on a number of factors, including availability of cash and revenues generated. We also anticipate that we will receive additional proceeds from the lease of our Lakeview mill. Comparison of fiscal 2013 to fiscal 2012: Results of Operations The following table sets forth certain information regarding the components of our Consolidated Statements of Operations for fiscal 2013 as compared to fiscal 2012. This table is provided to assist in assessing differences in our overall performance: Fiscal Year Ended $ Change % Change Revenue - General and administrative ) -13.7 % Professional fees % Depreciation ) -38.8 % Mining and exploration expenses ) -85.0 % Other income, net - - - 0 % Total Operating Expenses ) -29.8 % Other Income (Expense) Dividend and interest income % Interest expense ) ) ) -596.3 % Net gain (loss) on disposal of assets % Net gain (loss) on investments ) ) ) -221.8 % Net gain (loss) on settlement ) - ) -100 % Other income (expense) ) -97.4 % Impairment of assets ) ) ) -96.9 % Total Other Income (Expense) % Net (Loss) Income $ ) $ ) $ ) % Overview of Operating Results The increase in net loss in fiscal 2013 from fiscal 2012 was primarily due to an impairment charge to mineral properties of $1,364,914 offset by a gain on mineral properties of $965,162, an increase in directors’ fees of $250,000 and loss on investments of $639,944. Also contributing substantially to the fiscal 2013 net loss was a settlement with an investor of $786,196. - 21 - Operating Expenses Our decrease in operating expenses in fiscal 2013 primarily resulted from a reduction in general and administrative expense due to the decrease in employees from fiscal 2012 to fiscal 2013. Additionally, mining and exploration expense decreased significantly. Other Income (Expenses) Other income (expenses) worsened from total other expense of $484,226 in fiscal 2012 to total other expense of $1,740,875 in fiscal 2013. This unfavorable swing of $1,256,649 reflects an increase in loss on investments, loss on settlement with an investor offset by a decrease in loss on disposal of assets. Overview of Financial Position At September 30, 2013, we had cash of $2,346, total liabilities of $421,652 and working capital deficit of $6,241. These amounts represent a reduction in cash from $271,564, an increase in total liabilities from $249,741 and a decrease in working capital from $67,823. During fiscal 2013, we raised no money from the sale of shares of our common stock. This was an unfavorable change from fiscal 2012, during which we raised $158,925 in net proceeds from the issuance of 1,305,000 shares of our common stock. Property, Plant and Equipment At September 30, 2013, property, plant and equipment before accumulated depreciation totaled $271,296, a decrease of $2,985,354 from $3,256,650 at September 30, 2012. The decrease is largely due to the leasing of the Lakeview property, which was treated as a sale, and the impairment of equipment at the Rescue Mine. Notes Receivable On September 30, 2013, we had a long-term note receivable, net of discount, of $1,367,297 compared with $1,695,248 at September 30, 2012. The decrease related to the movement of $413,065 to current liabilities offset by the amortization of the discount into interest income. See Note 6 to our consolidated financial statements. Investments Our investment portfolio at September 30, 2013, was $274,958, an increase of $254,248 from the September 30, 2012 balance of $20,710. This increase was primarily due to the receipt of shares in relation to the lease of the Lakeview property. See Note 7 to our consolidated financial statements. Current Liabilities Our accounts payable were $39,003 at September 30, 2013, an increase of $17,214 from the September 30, 2012 balance of $21,789. At September 30, 2013, our accrued expenses were $340,284, an increase of $237,332 from the balance at September 30, 2012. The increase was attributable to the increase of directors’ fees of $250,000 and officers fees of $90,000 offset by a payment of $99,955 in legal payment due to a former employee. - 22 - Stockholders’ Equity Our total stockholders’ equity was $2,594,475 at September 30, 2013, a decrease of $2,295,243 from $4,889,718 at September 30, 2012. This decrease was primarily due to a fiscal year 2013 net loss of $2,679,274. During fiscal 2013, we issued 6,200,000 shares of our common stock for all of the outstanding shares of Bohica Mining Corp. We also issued 666,667 shares for mining claims received, which were issuable at September 30, 2012. See Note 9 to our consolidated financial statements. Liquidity and Capital Resources Operating Activities During fiscal 2013, our operating activities used $539,596 in contrast to fiscal 2012 when we used $637,817. While our net loss of $2,649,274 in fiscal 2013 was substantially higher than our net loss of $1,820,638 in fiscal 2012, there were certain items in fiscal 2013 which did not consume cash and which cushioned our operating activity cash usage. These include an impairment charge to mineral properties of $1,364,914, a loss on investments of $639,944, a gain on mineral properties of $965,162 and a settlement expense of 786,196. Investing Activities During fiscal 2013, our investing activities provided $372,936 from the sale of investments, while our investing activities used $316,972 in fiscal 2012. Financing Activities During fiscal 2013, our financing activities used $102,558, from the payment of the note payable resulting from the settlement with a former employee in 2012 and the repurchase of treasury stock. During fiscal 2012, our financing activities provided $283,925, which was principally attributable to net proceeds of $158,925 received from the issuance of common stock and the remaining 125,000 was attributable to a short-term note payable resulting from the settlement with a former employee. Off-Balance Sheet Arrangements The Company is not currently a party to any off-balance sheet arrangements as they are defined in the regulations promulgated by the Securities and Exchange Commission. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by the Exchange Act and are not required to provide the information required under this item. - 23 - ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. SHOSHONE SILVER/GOLD MINING COMPANY (an Exploration Stage Company) INDEX PAGE Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) F-3 Consolidated Statement of Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 - F-19 - 24 - To the Board of Directors and Stockholders Shoshone Silver/Gold Mining Company REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of Shoshone Silver/Gold Mining Company and subsidiaries as of September 30, 2013 and 2012, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity, and cash flows for each of the years in the two-year period ended September 30, 2013 and for the period from January 1, 2000 (inception of exploration stage) to September 30, 2013. Shoshone Silver/Gold Mining Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Shoshone Silver/Gold Mining Company and subsidiaries as of September 30, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two-year period ended September 30, 2013 and for the period from January 1, 2000 (inception of exploration stage) to September 30, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company’s accumulated deficit and lack of revenues raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding the resolution of this issue are discussed in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. MARTINELLIMICK PLLC MartinelliMick PLLC Spokane, Washington April 1, 2014 F-1 - 25 - SHOSHONE SILVER/GOLD MINING COMPANY (an Exploration Stage Company) CONSOLIDATED BALANCE SHEETS September 30, September 30, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Deposits and prepaids - Note receivable (net of discount) - Total Current Assets PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment Accumulated depreciation ) ) Total Property Plant and Equipment MINERAL AND MINING PROPERTIES OTHER ASSETS Note receivable (net of discount) Investments Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Notes payable Total Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY Common stock, 200,000,000 shares authorized, $0.10 par value; 60,088,371 and 53,221,704 shares issued and outstanding Common stock issuable - Additional paid-in capital Common stock discount ) - Treasury stock ) ) Accumulated deficit in exploration stage ) ) Accumulated deficit prior to exploration stage ) ) Accumulated other comprehensive income (loss) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements F-2 - 26 - SHOSHONE SILVER/GOLD MINING COMPANY (an Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Period from January 1, 2000 (beginning of Fiscal Year Ended exploration stage) September 30, to September 30, REVENUES - - - OPERATING EXPENSES General and administrative Professional fees Depreciation Mining and exploration expenses Other income, net - - Total Operating Expenses OTHER INCOME (EXPENSES) Net gain (loss) on disposal of assets - Net other income/expense Net gain (loss) on investments ) ) ) Dividend and interest income Interest expense ) ) ) Settlement expense ) ) ) Impairment of assets ) ) ) Total Other Income (Expenses) ) ) LOSS BEFORE INCOME TAXES ) ) ) INCOME TAXES - - - NET LOSS ) ) ) OTHER COMPREHENSIVE INCOME (LOSS) Net annual changes in accumulated other comprehensive income (loss) ) ) NET COMPREHENSIVE LOSS $ ) $ ) $ ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON STOCK SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. F-3 - 27 - SHOSHONE SILVER/GOLD MINING COMPANY (an Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Common Stock Additional Accumulated Common Stock Issuable Paid-in Other Total Number of Number of Capital & Treasury Accumulated Comprehensive Stockholders’ Shares Amount Shares Amount Discounts Stock Deficit Income Equity Balance, December 31, 2000, as restated $ - - $ $ ) $ ) $
